The plaintiff alleged, inter alia, that as a result of the subject accident, the cervical and lumbosacral regions of her spine, as well as her left knee, sustained certain injuries. On his motion for summary judgment dismissing the complaint, the defendant submitted competent medical evidence establishing, prima facie, that the certain of the alleged injuries were not caused by the subject accident (see Pommells v Perez, 4 NY3d 566, 579 [2005]; *1005Jilani v Palmer, 83 AD3d 786, 787 [2011]). However, on her motion, inter alia, for leave to renew her opposition to the defendant’s motion for summary judgment dismissing the complaint, the plaintiff submitted competent medical evidence raising a triable issue of fact as to whether those alleged injuries were caused by the accident (see Perl v Meher, 18 NY3d 208, 218-219 [2011]; Sforza v Big Guy Leasing Corp., 51 AD3d 659, 660-661 [2008]; Jaramillo v Lobo, 32 AD3d 417, 418 [2006]). Accordingly, upon renewal, the Supreme Court should have denied the defendant’s motion for summary judgment dismissing the complaint in its entirety, and relief upon reargument should not have been granted. Rivera, J.E, Florio, Eng, Hall and Cohen, JJ., concur. [Prior Case History: 2010 NY Slip Op 32220(U).]